Exhibit 10.2

SUPPLEMENTAL PENSION AGREEMENT

This Supplemental Pension Agreement (“Agreement”) is dated as of January 18,
2007 (the “Effective Date”), between Aon Corporation, a Delaware corporation
(the “Company”), and Michael D. Rice (the “Executive”).

WHEREAS, in recognition of the Executive’s valuable long-term contributions to
the Company’s growth and success, the Company wishes to provide the Executive
with supplemental pension benefit to which he is not otherwise entitled; and

WHEREAS, in consideration of the supplemental pension benefits the Executive
desires to abide by the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein, the parties hereby agree as follows:

1.             Additional Service Credit Under Nonqualified Pension Plan.

(a)           In recognition of the Executive’s years of employment with the
Ryan Insurance Group prior to the date such entity was acquired by the Company,
to the extent such years are not considered under the Company’s pension plans,
the Executive shall be entitled to receive, upon termination of the Executive’s
employment for any reason, a supplemental pension benefit contingent upon the
Executive’s compliance with the covenants set forth in Sections 2, 4 and 5
hereof. The supplemental pension benefit shall be payable on a single life
annuity basis at the date of termination of employment, which will provide for
the Executive aggregate pension benefits (taking in account the offsets
described in (b) below), in an annual amount equal to the aggregate annual
pension benefit to which the Executive would be entitled under the Company’s
qualified and non-qualified defined benefit plans as in effect on the Effective
Date as if the Executive’s Years of Service (as defined in the Company’s pension
plan) for benefit calculation purposes is equal to (i) 14 years plus (ii) the
Executive’s actual Years of Service under the Company’s pension plans.

(b)           The amount of the supplemental pension benefit described in
Section 1(a) above shall be offset by the pension benefits provided to the
Executive under any qualified or non-qualified pension plans of the Company. The
offset described in this paragraph shall be determined on the basis of such
benefits payable on a single life annuity basis payable at the date of
termination of employment.

(c)           The Executive hereby elects to receive the supplemental pension
benefit in installments over a five-year period beginning on the first day of
the seventh month following the date of termination of his employment.

(d)           If the Executive dies after the Effective Date but before the
supplemental pension benefit becomes payable, the Executive’s spouse will be
entitled to receive a survivor annuity. The survivor annuity shall be payable as
of the Executive’s date of death. The amount of the survivor annuity shall be
equal to the 50% joint and survivor

1


--------------------------------------------------------------------------------


annuity to which the spouse is entitled as if: (i) the Executive terminated
employment immediately before death, (ii) the Executive was fully vested in the
supplemental pension benefit as of such date, and (iii) the Executive elected to
commence the benefit in the form of a joint and 50% survivor annuity.

2.             Noncompetition; Nonsolicitation.

(a)           Recitals.   The Company is in the business of providing
conventional and alternative risk management products and services covering the
businesses of insurance brokerage, reinsurance brokerage, benefits consulting,
compensation consulting, human resources consulting, managing underwriting and
related insurance services, including accounting, claims management and
handling, contract wording, information systems and actuarial (the “Business”)
as well as soliciting and servicing the insurance and reinsurance needs of
numerous commercial and individual clients which are national and international
and are not confined to any geographic area. An essential element of the
Business is the development and maintenance of personal contacts and
relationships with clients. Because of these contacts and relationships, it is
common for the Company’s clients to develop an identification with the employee
who serves its insurance needs rather than with the Company itself. The Company,
however, invests considerable time and money necessary for a relationship
between its employee and a client to develop and be maintained, in that the
Company pays the employee’s salary and reimburses the employee for business
expenses. The Company also assists its employees in servicing clients by making
available to these employees legal advice, accounting support, advertising and
other corporate services.

The personal identification of clients of the Company with a Company employee
creates the potential for the employee’s appropriation of the benefits of the
relationships developed with clients on behalf of and at the expense of the
Company. Since the Company would suffer irreparable harm if an employee left the
Company’s employ and solicited the insurance or other related business of
clients of the Company, it is reasonable to protect the Company against
solicitation activities by an employee for a limited period of time after an
employee leaves the Company so that the Company may renew or restore its
business relationship with its clients.

The Company and the Employee acknowledge and agree that the covenant contained
in Sections 2(b) and (c) below is reasonably necessary for the protection of the
Company and is reasonably limited with respect to the activities it prohibits,
its duration (particularly in the context of annual and multi-year insurance
renewal periods), its geographical scope and its effect on the Employee and the
public. The parties acknowledge that the purpose and effect of the covenant
simply is to protect the Company for a limited period of time from unfair
competition by the Employee.

(b)              Noncompetition.   The Employee hereby covenants and agrees
that, except with the prior written consent of the Company, the Employee will
not, for the longer of either two (2) years after the end of employment, or the
period during which the Company is making Base Salary payments to the Employee
pursuant to Section 3(b)(ii) of the Employment Agreement between the parties,
dated as of March 17, 2006 (the

2


--------------------------------------------------------------------------------


“Noncompetition Period”), compete directly or indirectly in any way with the
Business. For the purposes of this Agreement, “compete directly or indirectly in
any way with the Business” means to enter into or attempt to enter into (on
Employee’s own behalf or on behalf of any other person or entity) any business
relationship of the same type or kind as the business relationship which exists
between the Company and its clients or customers to provide services related to
the Business for any individual, partnership, corporation, association or other
entity who or which was a client or customer for whom the Employee was the
producer or on whose account Employee worked or became familiar with during the
twenty-four (24) months prior to the end of employment. “Client” or “customer”
means any person or entity listed on the books of the Company as such.

The Employee acknowledges that there is no general geographical restriction
contained in the preceding paragraph because the restriction applies only to the
specified clients and customers of the Company.

Nothing in this Agreement shall prohibit the Employee from obtaining a
livelihood for himself or his family by being engaged in the insurance business.
The intent of the parties is that the restrictive covenant of non-competition by
the Employee is limited to those clients and customers of the Company, as
reflected by the books of the Company, during the twenty-four (24) months prior
to the end of the Employee’s employment with the Company.

(c)           Nonsolicitation.   The Employee hereby also agrees not to induce
or attempt to induce, or to cause any person or other entity to induce or
attempt to induce, any person who is an employee of the Company to leave the
employ of the Company during the term of the covenant set forth herein.

(d)           Exceptions.   Nothing in this Section shall prohibit the Executive
from being (i) a stockholder in a mutual fund or a diversified investment
company or (ii) a passive owner of not more than 2% of the outstanding stock of
any class of a corporation, any securities of which are publicly traded, so long
as the Executive has no active participation in the business of such
corporation.

(e)           Reformation.   If at any time of enforcement of this Section, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. This Agreement shall not authorize a court to
increase or broaden any of the restrictions in this Section.

3.             Consideration; Breach.   The Company and the Executive agree that
the payments to be made, and the benefits to be provided, by the Company to the
Executive shall be made and provided in consideration of the Executive’s
agreements contained in Section 2. In the event that the Executive shall breach
any provision of Section 2, the Company shall be entitled immediately to
terminate making all remaining payments and

3


--------------------------------------------------------------------------------


providing all remaining benefits pursuant to Section 1 and upon such termination
the Company shall have no further liability to the Executive under this
Agreement.

4.             Confidentiality.   The Executive shall not, at any time during
the Employment Period or thereafter, make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
the Company or of any of its subsidiaries, or (ii) other technical, business,
proprietary or financial information of the Company or of any of its
subsidiaries not available to the public generally or to the competitors of the
Company or to the competitors of any of its subsidiaries (“Confidential
Information”), except to the extent that such Confidential Information (a)
becomes a matter of public record or is published in a newspaper, magazine or
other periodical available to the general public, other than as a result of any
act or omission of the Executive, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
necessary to perform properly the Executive’s duties under this Agreement.
Promptly following the termination of the Employment Period, the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information which he may then possess or have under his control (together with
all copies thereof).

5.             Inventions.   The Executive hereby assigns to the Company his
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas, writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
him during the Employment Period, which may pertain directly or indirectly to
the business of the Company or any of its subsidiaries. The Executive agrees to
disclose fully all such developments to the Company upon its request, which
disclosure shall be made in writing promptly following any such request. The
Executive shall, upon the Company’s request, execute, acknowledge and deliver to
the Company all instruments and do all other acts which are necessary or
desirable to enable the Company or any of its subsidiaries to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks
and copyrights in all countries.

6.             Enforcement.   The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Sections 2, 4 or 5 were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Accordingly, the Company and its successors and
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to an injunction or injunctions to prevent any breach
or threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security). The Executive agrees
that he will submit himself to the personal jurisdiction of the courts of the
State of Illinois in any action by the Company to enforce any provision of
Sections 2, 4 or 5.

4


--------------------------------------------------------------------------------


7.             Survival.   Sections 2, 4, 5 and 6 shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of the Employment Period.

8.             Waiver of Breach.   No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of either party hereto to take any action
by reason of such breach will not deprive such party of the right to take action
at any time while such breach continues.

9.             Notices.   Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

(a)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;

(b)           in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

(c)           in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

to the Company:

Aon Corporation
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Executive Vice President & General Counsel

or, if to Executive, to the last known residential address on file in the
Company’s records.

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

5


--------------------------------------------------------------------------------


10.           Severability.   Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

11.           Entire Agreement.   This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

12.           Code Section 409A.   Nothing contained in this Agreement is
intended to trigger the excise tax pursuant to Code Section 409A. To the extent
any provision of this Agreement would inadvertently trigger the excise tax, the
parties hereto agree that the Agreement shall be amended in writing not later
than December 31, 2007 to prevent the imposition of such excise tax. Further, in
the event that any payment or distribution to be made to the Executive hereunder
is determined to constitute “deferred compensation” subject to Code Section
409A, such payment or distribution shall not be made before the date which is
the first day of the seventh month following the date of termination of the
Executive’s employment (or, if earlier, the date of the Executive’s death).

13.           Governing Law.   This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois
without regard to principles of conflict of laws.

14.           Amendment.   The provisions of this Agreement may be amended only
by the written agreement of the Company and the Executive, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement.

15.           Counterparts.   This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

6


--------------------------------------------------------------------------------


The Executive has hereunto set his hand, and the Company has caused these
presents to be executed in its name and on its behalf, all as of the date first
stated above.

 /s/ Michael D. Rice



Michael D. Rice

 

 

 

Aon Corporation

 

 

 

By:

 /s/ Jeremy G. O. Farmer

 

Title:

Senior Vice President

 

7


--------------------------------------------------------------------------------